Citation Nr: 1136571	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-06 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which, in pertinent part, denied the Veteran's claim for TDIU.

The Board remanded the instant matter in February 2010.  In February 2010, the Board also granted the Veteran's claim for service connection for tremors and his claim for a temporary total rating under 38 C.F.R. § 4.30 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the instant claim in February 2010 to allow the Veteran to provide his employment history and to clarify whether he was currently gainfully employed.  If the Veteran reported that he did not have gainful employment, a VA examination was then to be conducted to determine whether the Veteran's service connected disabilities together prevented him from obtaining and maintaining gainful employment.  

The Veteran provided information in March 2010 establishing that he was not gainfully employed.  A VA examination was conducted in September 2010 and reflected the Veteran's reports that his diabetes mellitus and peripheral neuropathy prevented him from obtaining or maintaining gainful employment.  The examiner opined that the Veteran's erectile dysfunction did not affect his employment; however, the examiner offered no such opinion as to the impact of his other service connected disabilities together on his employment.  The Veteran has multiple service connected disabilities currently evaluated together as 80 percent disabling.  

The examiner noted the presence of benign essential tremors, but opined that this was not a service connected condition.  The record shows; however, that the Board granted service connection for tremors in a previous decision and that, service connection has been in effect since 2005.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
In addition, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id. 

As the examiner did not answer the question asked in the prior remand, the examination report does not comply the terms of the prior remand.  A new VA examination is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination to determine whether his service connected disabilities together prevent him from obtaining and maintaining employment for which his education and occupational experience would otherwise qualify him.

The claims file must be sent to the examiner for review, consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it was at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities combined would prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran is currently service connected for diabetes mellitus, bilateral hammertoes with a hallux valgus deformity, peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, residuals of cerebral arteriosclerosis, erectile dysfunction and tremors.

The examiner must provide a rationale for each opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

2.  The RO/AMC should review the addendum or examination report to insure that it contains all findings and opinions sought in this remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark. D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


